    Case 21-03006-sgj Doc 14 Filed 04/12/21                  Entered 04/12/21 21:24:32              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                          )
    In re:                                )
                                          )                                   Chapter 11
                                       1
    HIGHLAND CAPITAL MANAGEMENT, L.P.,    )
                                          )                                   Case No. 19-34054 (SGJ)
                     Debtor.              )
                                          )
                                          )
    HIGHLAND CAPITAL MANAGEMENT, L.P.     )
                                          )
                     Plaintiff,           )
    vs.                                   )                                   Adv. Pro. No. 21-03006 (SGJ)
                                          )
    HIGHLAND CAPITAL MANAGEMENT SERVICES, )
    INC.,                                 )
                                          )
                     Defendant.           )
                                          )

                              AMENDED CERTIFICATE OF SERVICE

      I, Daisy Logan, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On April 6, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

     •   Notice of Appearance and Request for Service by Sidley Austin LLP on Behalf of
         the Official Committee of Unsecured Creditors [Docket No. 11]




                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03006-sgj Doc 14 Filed 04/12/21       Entered 04/12/21 21:24:32   Page 2 of 6




   •   Notice of Appearance and Request for Service by Juliana L. Hoffman, Esq. on
       Behalf of the Official Committee of Unsecured Creditors [Docket No. 12]


Dated: April 12, 2021
                                            /s/ Daisy Logan
                                            Daisy Logan
                                            KCC
                                            Meidinger Tower
                                            462 South 4th Street
                                            Louisville, KY 40202




                                           2
Case 21-03006-sgj Doc 14 Filed 04/12/21   Entered 04/12/21 21:24:32   Page 3 of 6



                             EXHIBIT A
           Case 21-03006-sgj Doc 14 Filed 04/12/21                       Entered 04/12/21 21:24:32            Page 4 of 6
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail

              Description                    CreditorName            CreditorNoticeName                          Email
Financial Advisor to Official Committee                         Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
of Unsecured Creditors                  FTI Consulting          O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                        Hayward & Associates    Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
Counsel for the Debtor                  PLLC                    Z. Annable                    ZAnnable@HaywardFirm.com
Counsel for UBS Securities LLC and                              Andrew Clubok, Sarah          andrew.clubok@lw.com;
UBS AG London Branch                    Latham & Watkins LLP    Tomkowiak                     sarah.tomkowiak@lw.com
Counsel for UBS Securities LLC and                              Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
UBS AG London Branch                    Latham & Watkins LLP    George                        Kathryn.George@lw.com
Counsel for UBS Securities LLC and                              Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
UBS AG London Branch                    Latham & Watkins LLP    Posin                         kim.posin@lw.com
Counsel for UBS Securities LLC and                                                            Zachary.Proulx@lw.com;
UBS AG London Branch                    Latham & Watkins LLP    Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                              mclemente@sidley.com;
                                                                Matthew Clemente, Alyssa      alyssa.russell@sidley.com;
Counsel to Official Committee of                                Russell, Elliot A. Bromagen,  ebromagen@sidley.com;
Unsecured Creditors                   Sidley Austin LLP         Dennis M. Twomey              dtwomey@sidley.com
                                                                                              preid@sidley.com;
                                                                Penny P. Reid, Paige Holden pmontgomery@sidley.com;
Counsel to Official Committee of                                Montgomery, Juliana Hoffman, jhoffman@sidley.com;
Unsecured Creditors                   Sidley Austin LLP         Chandler M. Rognes            crognes@sidley.com
Counsel for Highland Capital          Wick Phillips Gould &     Jason M. Rudd. Lauren K.      jason.rudd@wickphillips.com;
Management Services, Inc.             Martin, LLP               Drawhorn                      lauren.drawhorn@wickphillips.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03006-sgj Doc 14 Filed 04/12/21   Entered 04/12/21 21:24:32   Page 5 of 6



                             EXHIBIT B
                            Case 21-03006-sgj Doc 14 Filed 04/12/21               Entered 04/12/21 21:24:32           Page 6 of 6
                                                                           Exhibit B
                                                                     Adversary Service List
                                                                   Served via First Class Mail

                     Description               CreditorName           CreditorNoticeName              Address1            City      State    Zip
              Counsel for UBS Securites
              LLC and UBS AG London                             Andrew Clubok, Sarah             555 Eleventh Street,
              Branch                       Latham & Watkins LLP Tomkowiak                        NW, Suite 1000       Washington   DC       20004
              Counsel for UBS Securites
              LLC and UBS AG London                             Asif Attarwala, Kathryn          330 North Wabash
              Branch                       Latham & Watkins LLP K. George                        Avenue, Ste. 2800    Chicago      IL       60611
              Counsel for UBS Securites
              LLC and UBS AG London                             Jeffrey E. Bjork,                355 S. Grand Ave.,
              Branch                       Latham & Watkins LLP Kimberly A. Posin                Ste. 100             Los Angeles CA        90071
              Counsel for UBS Securites
              LLC and UBS AG London                             Zachary F. Proulx,                                                          10022-
              Branch                       Latham & Watkins LLP Jamie Wine                       885 Third Ave.       New York     NY       4834

              Counsel for Highland Capital Wick Phillips Gould &    Jason M. Rudd. Lauren 3131 McKinney
              Management Services, Inc. Martin, LLP                 K. Drawhorn           Avenue, Suite 100           Dallas       TX       75204




Highland Capital Management, L.P.
Case No. 19-34054                                                         Page 1 of 1
